Title: From Abigail Smith Adams to Louisa Catherine Johnson Adams, 8 August 1816
From: Adams, Abigail Smith
To: Adams, Louisa Catherine Johnson


				
					my dear Daughter
					Quincy August 8th 1816
				
				I have received your kind Letter of June the 7th, tho not by Mrs Perkins, for she has not yet arrived—I thank you for the information which it afforded me. your Letters are a treat from which I derive pleasure uncloyed—I can return you only the passing scenes of domestic and rural Life, interesting only for their connection with the Family Circle.—Two of your Neices, and my Granddaughters, Caroline and Abbe, whom you left Children, have since become wives, and Matrons, each having a child, and are happily married. The third, Susan, who has been more immediatly my charge is engaged to a Leiut. Clark, belonging to the Navy. he is a very estimable young Man, and stands high with his commander, but in a time of peace, promotions are slow, and his paternal property small, having lost his Father very early in Life, who was a Lawyer and a planter in Maryland.—The young Gentleman has so recommended himself by his modest discreet behaviour, and his Character, as an officer and a Gentleman, is so fully attested, by all who know him, for his bravery, and good conduct, and his attachment has appeard so strong, and fervent, that I have not had it in my heart, to discourage his addresses, because I thought he did not possess sufficient property, to warrent an immediate union. he has enterprize, and ambition, and youth to stimulate his exertionsI wish I could say any thing comforting to you, of the situation of one, who all his Life appears, to have been unfortunate.—The property which fell to his Father, from his uncle, his Father by will, gave to him, and this would have afforded him a handsome mantainance, if it could have been free, from encumbrance. it is liable to the debts of the Col. to what amount they were I know not. Mr S and his Family have removed to the Valley your sister, I presume will write you more fully your Letter addrest to mrs Hellen I sent immediatly to her. I have not since heard from her. I presume she is very comfortable in her circumstancesI must tell you of an other Family connection like to take place between Lucy Greenleaf, and a Son of Judge Daws of Boston. he is a merchant Settled in Baltimore—a Match well pleasing to both Families—This while some of us are passing off the Stage; others are comeing on to take our places—Longevity is the lot of so few, and is so seldom renderd comfortable by the association of good health, and Spirits, that the Psalmist describes it, as days in which there are no pleasures but thanks to a kind providence, which has followd me, with goodness and mercy all the days of my Life, in none of which I can say, that I had not some pleasure To live comfortably while we do Live, is every thing which can be wished for, untill the curtain drops; that hangs between Time & Eternity—I am rejoiced to learn by your Letter that you enjoy so much health, and are increaseing in size—I think it must be a great advantage to you. you ought to keep pace with your Husband, who writes me, that he also, obtains weight—I hope soon to hear from the Boys—and to learn that they Study hard without injury to their health.  youth is the only Age to lay up a Store for future use. it is the food of riper years, and the Nourishment of old Age, when new acquisitions are Slowly made, and soon evaporate—my Love to them they are very near the Heart, of their, and your affectionate / Mother
				
					A A—
				
				
			